  Case 21-04328          Doc 16       Filed 05/18/21         Entered 05/18/21 11:52:37             Desc Main
                            UNITED STATES BANKRUPTCY
                                 Document    Page 1 of 2COURT
                      NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


RE: ROBERT C BLOM                                        )           Case No. 21 B 04328
                                                         )
                                                         )           Chapter 13
     Debtor(s)                                           )
                                                         )           Judge: DONALD R CASSLING




                         NOTICE OF MOTION & CERTIFICATE OF SERVICE



ROBERT C BLOM                                                          DAVID M SIEGEL
425 N STEPHEN DR #2                                                    via Clerk's ECF noticing procedures
PALATINE, IL 60067


Please take notice that on May 27, 2021 at 10:00 am., I will appear before the Honorable Judge
DONALD R CASSLING or any judge sitting in the judge's place and present the motion set
forth below.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

    To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting ID
    and password.
    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
    Then enter the meeting ID and password.
    Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the
    password is 619. The meeting ID and password can also be found on the judge’s page on the
    court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to
the persons named above by U.S. mail or by the methods indicated on May 18, 2021.


                                                                               /s/ M.O. Marshall
                                                                               M.O. Marshall, Trustee
Chapter 13 Trustee
55 East Monroe, Suite 3850
Chicago, IL 60603
(312) 294-5900
  Case 21-04328          Doc 16      Filed 05/18/21        Entered 05/18/21 11:52:37            Desc Main
                           UNITED STATES BANKRUPTCY
                                Document    Page 2 of 2COURT
                     NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


RE: ROBERT C BLOM                                      )           Case No. 21 B 04328
                                                       )
                                                       )           Chapter 13
     Debtor(s)                                         )
                                                       )           Judge: DONALD R CASSLING




                        MOTION TO DISMISS FOR UNREASONABLE DELAY



Now comes M.O. Marshall, Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c)(1), and in support thereof respectfully states the following:

    1. On April 01, 2021 the debtor(s) filed a petition and plan under Chapter 13 of Title

        11 U.S.C.

    2. A plan has not been confirmed in this case.

    3. The debtor(s) has caused unreasonable delay that is prejudicial to creditors by failing to:

        Amend plan - #2.3 - check 3rd box add February 2021 language.


WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this
Court deems just and proper.



                                                                                /s/ M.O. Marshall
                                                                                M.O. Marshall, Trustee
Chapter 13 Trustee
55 East Monroe, Suite 3850
Chicago, IL 60603
(312) 294-5900
